Citation Nr: 1603322	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a prominent inferior extension of the distal right clavicle without frank acromioclavicular joint spurring and with scar (hereinafter a "right shoulder disability").  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine with radiculopathy (hereinafter, a "low back disability").  

3.  Entitlement to an initial compensable rating for residuals of a right ankle fracture (hereinafter, a "right ankle disability").  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from November 1974 to December 1978 and from December 1983 to May 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and from a January 2010 rating decision by the VA RO in Atlanta, Georgia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2015.  A transcript of that hearing has been associated with the claims file.

With regard to the claim for a TDIU, the Board notes that, at his October 2015 Board hearing, the Veteran indicated that his service-connected disabilities interfere with his ability to maintain employment.  Therefore, the Board has broadened its consideration accordingly.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

Regrettably, the Board finds that additional development is required before the claims on appeal are decided.  At the October 2015 hearing, the Veteran indicated that the symptoms of his right shoulder, low back, and right ankle disabilities have increased in severity since his last VA examination of those disabilities.  Review of the record shows that the Veteran was last afforded VA examinations of his right shoulder, low back, and right ankle disabilities in March 2012.  

Also at his Board hearing, the Veteran reported that he would try and have his treating physicians fill out a Disability Benefits Questionnaire (DBQ) for each disability in an effort to provide VA with medical evidence regarding the current level of severity of all symptoms related to his right shoulder, low back, and right ankle disabilities.  Further review of the record shows that the Veteran submitted a DBQ from his treatment provider for his low back disability.  That DBQ does in fact show that the Veteran's symptoms may have increased in severity.  However, all information required for rating purposes was not made available in the DBQ.  Further, the Veteran reported that he was unable to persuade his right shoulder and right ankle treatment providers to fill out the necessary DBQs. 

As the evidence of record tends to show that the Veteran's right shoulder, low back, and right ankle disabilities may have increased in severity since his last VA examination, the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected right shoulder, low back, and right ankle disabilities.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for VA examinations by examiners with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected right shoulder, low back, and right ankle disabilities.  The examiners must review the claims file and must note that review in the reports.  Any indicated studies should be performed.  The examiners should provide all information required for rating purposes, to include a description of all functional impairment impacting the Veteran's ability to work.

4.  Confirm that the VA examination reports comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claims on appeal, as they are listed on the title page of this Remand.  If a decision is in anyway adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


